

Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 16, 2019, is by and among CREE, INC., a North Carolina corporation (the
“Borrower”), the Lenders (as defined below) party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, certain Material Domestic Subsidiaries of the Borrower as
may be from time to time party thereto (the “Guarantors”), certain banks and
financial institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement dated as of
January 9, 2015, as amended by the First Amendment to Credit Agreement, dated
September 10, 2015, the Consent, dated July 13, 2016, the Second Amendment to
Credit Agreement dated as of November 13, 2017, the Third Amendment to Credit
Agreement dated as of August 21, 2018, and the Consent, dated March 14, 2019 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definitions. The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the
Eurocurrency Rate and/or Daily LIBOR Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurocurrency Rate and/or Daily LIBOR Rate with an Unadjusted Benchmark
Replacement for each applicable Interest Period, the spread adjustment, or
method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (a) any selection or




--------------------------------------------------------------------------------




recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the Eurocurrency Rate and/or
Daily LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurocurrency Rate
and/or Daily LIBOR Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Rate and/or Daily LIBOR Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Eurocurrency Rate and/or Daily LIBOR Rate permanently or indefinitely ceases
to provide the Eurocurrency Rate and/or Daily LIBOR Rate; and


(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Rate and/or Daily LIBOR Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of the Eurocurrency Rate and/or Daily LIBOR Rate announcing that
such administrator has ceased or will cease to provide the Eurocurrency Rate
and/or Daily LIBOR Rate, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the Eurocurrency Rate and/or Daily LIBOR Rate;


(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurocurrency Rate and/or Daily LIBOR Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Eurocurrency Rate and/or Daily LIBOR Rate, a resolution
authority with jurisdiction over the administrator for the Eurocurrency Rate
and/or Daily LIBOR Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the Eurocurrency Rate and/or
Daily LIBOR Rate, which states that the administrator of the Eurocurrency Rate
and/or Daily LIBOR Rate has ceased or will cease to provide LIBOR permanently or
indefinitely; provided that, at the time of such statement


2

--------------------------------------------------------------------------------




or publication, there is no successor administrator that will continue to
provide the Eurocurrency Rate and/or Daily LIBOR Rate; or


(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurocurrency Rate and/or Daily LIBOR Rate
announcing that the Eurocurrency Rate and/or Daily LIBOR Rate is no longer
representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Rate and/or Daily LIBOR Rate and solely to the extent that the
Eurocurrency Rate and/or Daily LIBOR Rate has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurocurrency Rate and/or Daily LIBOR Rate for all purposes
hereunder in accordance with Section 3.7(b) and (b) ending at the time that a
Benchmark Replacement has replaced the Eurocurrency Rate and/or Daily LIBOR Rate
for all purposes hereunder pursuant to Section 3.7(b).


“Consolidated Total Net Debt” means, as of any date, (a) all Consolidated Total
Debt minus (b) the sum of the following assets of the Credit Parties, up to an
aggregate amount not to exceed $500,000,000, to the extent such assets are
Unencumbered Assets held in the United States: (i) cash, (ii) Cash Equivalents
and (iii) Marketable Securities.


“Consolidated Total Net Leverage Ratio” means, as of the end of any fiscal
quarter of the Borrower, the ratio of Consolidated Total Net Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters ending
on such date.


“Early Opt-in Election” means the occurrence of:


(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.7(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurocurrency Rate and/or Daily LIBOR Rate, and


(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the


3

--------------------------------------------------------------------------------




Borrower and the Lenders or by the Required Lenders of written notice of such
election to the Administrative Agent.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


1.2    Amendment to Definition of Daily LIBOR Rate. The definition of Daily
LIBOR Rate set forth in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


“Daily LIBOR Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.7(b), for each day with respect to any
Swingline Loan issued pursuant to Section 2.2(a)(ii), the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) on such day and having an advance date of such day and an
interest period of one month; provided, however, if more than one rate is
published by the ICE Benchmark Administration Limited, the applicable rate shall
be the arithmetic mean of all such rates. If, for any reason, such rate is not
available, the term “Daily LIBOR Rate” shall mean, for each day with respect to
any Daily LIBOR Swingline Loan, the rate per annum at which, as determined by
the Administrative Agent in accordance with its customary practices, Dollars in
an amount comparable to the Loans then requested are being offered to leading
banks at approximately 11:00 A.M. (London time) on such day and having an
advance date of such day and a maturity date of one month for settlement in
immediately available funds by leading banks in the London interbank market.
Notwithstanding anything to the contrary herein, in no event shall the Daily
LIBOR Rate be less than 0%.


1.3    Amendment to Definition of Eurocurrency Rate. The definition of
Eurocurrency Rate set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Eurocurrency Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.7(b), (a) for any Interest Period with
respect to a Eurocurrency Rate Loan, the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period as published by the ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by the Administrative Agent, at approximately 11:00 a.m. (London time)
two (2) London Banking Days prior to the first day of the applicable Interest
Period. If, for any reason, such rate is not published by the ICE Benchmark
Administration Limited (or any applicable successor page), then the
“Eurocurrency Rate” shall be determined by the Administrative Agent to be the
arithmetic average


4

--------------------------------------------------------------------------------




of the rate per annum at which deposits in Dollars would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period and (b) for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for an interest period equal to one month (commencing on the
date of determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not published by the ICE Benchmark Administration Limited (or any
applicable successor page) then the “Eurocurrency Rate” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.
Notwithstanding anything to the contrary herein, in no event shall the
Eurocurrency Rate be less than 0%.


1.4    Amendment to Definition of Permitted Acquisition. Subclause (x) appearing
in clause (ii) of the definition of Permitted Acquisition set forth in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:


(x) the Consolidated Total Net Leverage Ratio is less than or equal to 4.25 to
1.00 and


1.5    Amendment to Definition of Pro Forma Basis. The first sentence of the
definition of Pro Forma Basis set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.3) the applicable Pricing Level under the definition of
“Applicable Percentage” and the Consolidated Total Leverage Ratio, and for
purposes of determining compliance with each of the financial covenants set
forth in Section 7.10, that any transaction shall be deemed to have occurred as
of the first day of the four fiscal-quarter period ending as of the most recent
fiscal quarter end preceding the date of such transaction with respect to which
the Administrative Agent has received the annual or quarterly compliance
certificate and related financial statements required by Section 7.1(a) or (b),
as appropriate.


1.6    Amendment to Definition of Pro Forma Compliance Certificate. The
definition of Pro Forma Compliance Certificate set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Pro Forma Compliance Certificate” means a certificate of the chief financial
officer (or its equivalent) of the Borrower delivered to the Administrative
Agent in connection with (i) any Incremental Loan pursuant to Section 2.10, (ii)
any Permitted Acquisition, (iii) any Indebtedness permitted to be incurred
pursuant to Sections 8.1(j) and (k) and (iv) any Restricted Payment referenced
in Section 8.12, as applicable, and containing reasonably detailed calculations,
upon giving effect to the applicable transaction on a Pro Forma Basis, of the
Consolidated Interest Coverage Ratio, the Consolidated Total Leverage Ratio (in
the case of transactions described by clauses (i), (iii) and (iv), above) and
the Consolidated Total Net Leverage Ratio (in the case of transactions described
by clause (ii), above) each as of the most recent fiscal quarter end preceding
the date of the applicable transaction with respect to which the Administrative
Agent shall have


5

--------------------------------------------------------------------------------




received the annual or quarterly compliance certificate and related financial
statements required by Section 7.1(a) or (b), as appropriate.


1.7    Amendment to Definition of Swingline Committed Amount. The reference to
“$75,000,000” appearing in clause (a) of the definition of “Swingline Committed
Amount” set forth in Section 1.1 of the Credit Agreement is hereby amended to
read “$30,000,000”.


1.8    New Section 1.5. A new Section 1.5 is hereby added to the Credit
Agreement to read as follows:


1.5    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.


1.9    Amendments to Section 2.1(a). The reference to “FIVE HUNDRED MILLION
DOLLARS ($500,000,000)” contained in clause (i) of the proviso appearing in
Section 2.1(a) of the Credit Agreement is hereby amended to read “TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000)”.


1.10    Amendments to Section 2.1(c). The reference to “TEN MILLION DOLLARS
($10,000,000)” contained in clause (i) of the proviso appearing in Section
2.1(a) of the Credit Agreement is hereby amended to read “FIVE MILLION DOLLARS
($5,000,000)”.


1.11    Amendment to Section 2.10. Subclause (B) appearing in the proviso
contained in Section 2.10(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


(B)    the Administrative Agent and the Lenders shall have received from the
Borrower a Pro Forma Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that (1) the Consolidated
Total Leverage Ratio is less than or equal to 4.50 to 1.00 and (2) the Borrower
is in compliance with the financial covenants set forth in Section 7.10 based on
the financial statements most recently delivered pursuant to Section 7.1(a) or
7.1(b), as applicable, both before and after giving effect (on a pro forma
basis) to (x) any Incremental Loan Commitment, (y) the making of any Incremental
Loans pursuant thereto (with any Incremental Loan Commitment being deemed to be
fully funded) and (z) any Permitted Acquisition consummated in connection
therewith;


1.12    Amendment to Section 3.7. Section 3.7 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


3.7 Limitation on Eurocurrency Rate Loans.


(a) Circumstances Affecting Availability. Unless and until a Benchmark
Replacement is implemented in accordance with clause (b) below, if on or prior
to the first day of any Interest Period for any Eurocurrency Rate Loan:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that by reason of circumstances affecting the relevant


6

--------------------------------------------------------------------------------




market arising after the Closing Date, adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period; or


(ii)the Required Lenders determine (which determination shall be conclusive
absent manifest error) and notify the Administrative Agent that the Eurocurrency
Rate will not adequately and fairly reflect the cost to the Lenders of funding
Eurocurrency Rate Loans for such Interest Period (other than any such
determination based on Taxes);


then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Eurocurrency Rate Loans, continue Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans.


(b)
Effect of Benchmark Transition Event.

(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Eurocurrency Rate and/or Daily
LIBOR Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the
Eurocurrency Rate and/or Daily LIBOR Rate with a Benchmark Replacement pursuant
to this Section 3.7(b) will occur prior to the applicable Benchmark Transition
Start Date.


(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.7(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.7(b).


7

--------------------------------------------------------------------------------






(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurocurrency Rate Loan or Daily LIBOR Swingline Loan, or
conversion to or continuation of a Eurocurrency Rate Loan, during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon the Eurocurrency Rate will not be used in any
determination of the Base Rate.


1.13    Amendment to Section 7.10. Clause (a) set forth in Section 7.10 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(a)    Consolidated Total Net Leverage Ratio. As of the end of each fiscal
quarter of the Borrower, the Consolidated Total Net Leverage Ratio shall be less
than or equal to 4.50:1.0.


1.14    Amendment to Section 8.1. The second subclause (ii) contained in Section
8.1(k) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:


(ii)    the Borrower has delivered a Pro Forma Compliance Certificate to the
Administrative Agent demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that (A) the Consolidated Total
Leverage Ratio is less than or equal to 4.50 to 1.00 and (B) the Credit Parties
are in compliance with the financial covenants set forth in Section 7.10


1.15    Amendments to Section 8.12. The language “the Borrower is in compliance
with the financial covenants set forth in Section 7.10 after giving effect to
such Restricted Payment on a pro forma basis as if such Restricted Payment were
made on the first day of the last applicable measurement period described in
Section 7.10” appearing in subclause (y) of clauses (b), (e), (f) and (g)
contained in Section 8.12 of the Credit Agreement is hereby amended to read (i)
with respect to Section 8.12(b), “the Consolidated Total Leverage Ratio is less
than or equal to 4.25 to 1.00, and the Borrower is in compliance with the
financial covenants set forth in Section 7.10 after giving effect to such
Restricted Payment on a pro forma basis as if such Restricted Payment were made
on the first day of the last applicable measurement period described in Section
7.10” and (ii) with respect to Sections 8.12(e), (f) and (g), “the Consolidated
Total Leverage Ratio is less than or equal to 4.50 to 1.00, and the Borrower is
in compliance with the financial covenants set forth in Section 7.10 after
giving effect to such Restricted Payment on a pro forma basis as if such
Restricted Payment were made on the first day of the last applicable measurement
period described in Section 7.10”.


1.16    New Section 11.20. A new Section 11.20 is hereby added to the Credit
Agreement to read as follows:


11.20 Acknowledgement Regarding any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):




8

--------------------------------------------------------------------------------




(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.20, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


1.17    Amendment to Schedule 2.1. From and after the Effective Date (as defined
below), Schedule 2.1 attached as Exhibit A to this Amendment shall replace the
existing Schedule 2.1 to the Credit Agreement. No other Schedules or Exhibits to
the Credit Agreement shall be modified or otherwise affected.


1.18    Commitments. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, the Aggregate
Revolving Committed Amount (as in effect prior to the date hereof) shall be
reduced by an aggregate principal amount equal to $250,000,000. Each of the
parties hereto agrees that, after giving effect to this Amendment, the revised
Revolving Commitment and Revolving Commitment Percentage of each Lender (as of
the Effective Date) shall be as set forth on Exhibit A attached hereto. In
connection with this Amendment, the outstanding Revolving Loans and
participation interests in existing Swingline Loans and Letters of Credit shall
be reallocated by causing such fundings and repayments (which shall not be
subject to any processing and/or recordation fees) among the


9

--------------------------------------------------------------------------------




Lenders of the Revolving Loans as necessary such that, after giving effect to
reduction of the Aggregate Revolving Committed Amount as contemplated by this
Amendment, each Lender will hold Loans based on its Revolving Commitment (after
giving effect to such reduction). The Borrower shall be responsible for any
costs arising under Section 3.12 of the Credit Agreement resulting from such
reallocation and repayments. The Administrative Agent and the Required Lenders
hereby waive any notice requirements set forth in Section 3.3 of the Credit
Agreement in connection with the reduction of the Aggregate Revolving Committed
Amount as set forth herein. If, after giving effect to this Amendment, (a) the
aggregate principal amount of Revolving Obligations shall exceed the Aggregate
Revolving Committed Amount, (b) the aggregate principal amount of Swingline
Loans shall exceed the Swingline Committed Amount or (c) the aggregate principal
amount of LOC Obligations shall exceed the LOC Committed Amount, then the
Borrower shall immediately make payment on the Loans and/or to a cash collateral
account in respect of LOC Obligations in an amount necessary to eliminate such
excess in accordance with Section 3.4(b) of the Credit Agreement.




ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Effective Date”) upon satisfaction (or waiver) of
the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders and the Administrative Agent.


(b)    No Default. No Default or Event of Default exists as of the Effective
Date and after giving effect to the transactions contemplated hereby.


(c)    Representations and Warranties. The representations and warranties
contained in Section 6 of the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the Effective Date,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on the
Effective Date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date).


(d)    Fees and Expenses.


(i)    The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes and delivers a signature page to the
Administrative Agent at or before 5 p.m. (New York City time) on December 12,
2019 (each such Lender, a “Consenting Lender”, and collectively, the “Consenting
Lenders”), an amendment fee in an amount equal to five (5) basis points of the
aggregate Commitments of all such Consenting Lenders by 5 p.m. (New York City
time) on such date. Such fee shall be deemed fully earned by the Consenting
Lenders upon the execution and delivery of this Amendment by the Borrower and
the Consenting Lenders, and shall be paid to each Consenting Lender in
accordance with its Revolving Commitment Percentage.


(ii)    The Administrative Agent shall have received from the Borrower such fees
and expenses that are payable in connection with this Amendment and King &


10

--------------------------------------------------------------------------------




Spalding LLP shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all fees and expenses incurred in
connection with this Amendment.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Effective Date, all references to the
Credit Agreement in each of the Credit Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization, or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Section 6 of the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on and as
of the date hereof (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct as of such earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


3.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement as amended by this Amendment and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement as so amended
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


11

--------------------------------------------------------------------------------






3.6    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto relating to the subject matter hereof and
thereof and supersede all previous documents, agreements and understandings,
oral or written, relating to the subject matter hereof and thereof.


3.7    Counterparts; Telecopy. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which when
so executed and delivered will constitute an original,
but all of which when taken together will constitute a single contract. Delivery
of an executed counterpart to this Amendment by telecopy or other electronic
means shall be effective as an original and shall constitute a representation
that an original will be delivered.


3.8    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.9    GOVERNING LAW. THIS AMENDMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5-1401 AND
5-1402.


3.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.11    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Section 11.10 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




12

--------------------------------------------------------------------------------


CREE, INC.
FOURTH AMENDMENT






IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
            
BORROWER:
CREE, INC.,
 
a North Carolina corporation
 
 
 
 
By:
/s/ Neill P. Reynolds
 
Name:
Neill P. Reynolds
 
Title:
Executive Vice President and
 
 
Chief Financial Officer











    




--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT




        
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
in its capacity as Administrative Agent, Issuing Lender,
 
Swingline Lender and as a Lender
 
 
 
 
By:
/s/ Michael Pugsley
 
Name:
Michael Pugsley
 
Title:
Senior Vice President
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT






LENDERS
BMO Harris Bank, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Jeff LaRue
 
Name:
Jeff LaRue
 
Title:
Vice President
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT






LENDERS
PNC BANK, NATIONAL ASSOCIATION,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Walter A. Martz
 
Name:
Walter A. Martz
 
Title:
Vice President
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT






LENDERS
TRUST BANK, as successor by merger to SunTrust Bank,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Katie Lundin
 
Name:
Katie Lundin
 
Title:
Director
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT






LENDERS
U.S. Bank National Association,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Lukas Coleman
 
Name:
Lukas Coleman
 
Title:
Vice President
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT






LENDERS
BANK OF AMERICA N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Thomas M. Paulk
 
Name:
Thomas M. Paulk
 
Title:
Senior Vice President
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT






LENDERS
Citibank, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Jim Cahow
 
Name:
Jim Cahow
 
Title:
Vice President
 
 
 









--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT






LENDERS
FIRST HORIZON BANK,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Michael Privette
 
Name:
Michael Privette
 
Title:
Vice President
 
 
 







--------------------------------------------------------------------------------

CREE, INC.
FOURTH AMENDMENT






LENDERS
JPMORGAN CHASE BANK, N.A.,
 
in its capacity as a Lender
 
 
 
 
By:
/s/ Maria Riaz
 
Name:
MARIA RIAZ
 
Title:
VICE PRESIDENT
 
 
 







































--------------------------------------------------------------------------------







EXHIBIT A


Schedule 2.1


Commitments


Lender
Revolving Committed
Amount
Revolving Commitment Percentage
Wells Fargo Bank, National Association
$45,000,000
18.0%
 
 
 
BMO Harris Bank, N.A.
$37,500,000
15.0%
 
 
 
PNC Bank National Association
$37,500,000
15.0%
 
 
 
SunTrust Bank
$37,500,000
15.0%
 
 
 
U.S. Bank National Association
$37,500,000
15.0%
 
 
 
Bank of America, N.A.
$17,500,000
7.0%
 
 
 
Citibank, N.A.
$17,500,000
7.0%
 
 
 
First Horizon Bank
$10,000,000
4.0%
 
 
 
JPMorgan Chase Bank, N.A.
$10,000,000
4.0%
 
 
 
Total
$250,000,000
100.0%







